NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0469n.06

                                    Case Nos. 21-4019/4081

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT

                                                                                  FILED
                                                                            Nov 18, 2022
                                                     )
UNITED STATES OF AMERICA,                                               DEBORAH S. HUNT, Clerk
                                                     )
       Plaintiff-Appellee,                           )
                                                     )        ON APPEAL FROM THE
v.                                                   )        UNITED STATES DISTRICT
                                                     )        COURT FOR THE NORTHERN
JUSTIN MARTIN (21-4019);              BRANDON        )        DISTRICT OF OHIO
SHERIDAN (21-4081),                                  )
       Defendants-Appellants.                        )                             OPINION
                                                     )


Before: SUTTON, Chief Judge; COLE and THAPAR, Circuit Judges.

       COLE, Circuit Judge. Law enforcement recovered a myriad of firearms, drugs, cash, and

other contraband during a search of 106 Lake Street in Akron, Ohio. Both defendants—Justin

Martin and Brandon Sheridan—were present in the residence at the time of the search, found in

separate rooms, both of which contained contraband. Following a jury trial, both Martin and

Sheridan were convicted of possession of methamphetamine with the intent to distribute and

possession of a firearm in furtherance of a drug trafficking crime, and both were sentenced based

on the aggregate drug weight found in the Lake Street residence. Both defendants now appeal:

Martin from his sentence and Sheridan from his conviction. Because Martin’s argument regarding

his sentencing based on acquitted conduct is squarely foreclosed by Sixth Circuit and Supreme

Court precedent, and because the government provided sufficient evidence to establish Sheridan
Case Nos. 21-4019/4081, United States v. Martin, et al.


constructively possessed methamphetamine and firearms, we AFFIRM Martin’s sentence and

Sheridan’s conviction.

                                       I. BACKGROUND

A. Conduct and Investigation

       After receiving several drug complaints about 106 Lake Street in Akron, Ohio, the

Narcotics Unit of the Akron police conducted an investigation of the house, including a controlled

purchase of methamphetamine from the residence (the “Lake Street house”). Law enforcement

then obtained a search warrant for the Lake Street house on January 9, 2018, which they executed

in tandem with a SWAT team and Narcotics Detectives on January 10, 2018.

       Upon entry, law enforcement searched the common areas and the three bedrooms, two of

which are relevant here. Sheridan was found in the southeast bedroom, which contained a large

amount of methamphetamine, multiple firearms, a box of 47 rounds of ammunition, $6,000 in

cash, pills, Martin’s wallet—including his Ohio driver’s license and an additional $425 in cash—

and Sheridan’s driver’s license and credit union membership card. Further investigation of the

credit union card revealed that Sheridan had applied for bank accounts tied to the Lake Street house

about a month prior to the search. Martin was found down the hall in the northeast bedroom. In

the same room, law enforcement found, among other things, eight firearms, body armor, $700 in

cash, paperwork with Martin’s name on it, and about 103 grams of suspected—later confirmed—

methamphetamine.

B. Indictment and Conviction

       The government indicted both Martin and Sheridan with possession of a controlled

substance with the intent to distribute and possession of a firearm in furtherance of a drug

trafficking crime. The jury ultimately found both Martin and Sheridan guilty as to both counts. In


                                               -2-
Case Nos. 21-4019/4081, United States v. Martin, et al.


so doing, the jury rendered a special verdict as to the quantity of methamphetamine each defendant

possessed with the intent to distribute, attributing less than 500 grams to Martin and more than 500

grams to Sheridan. Verdict Forms, R. 114, PageID 608, 611.

C. Sentencing

         For the drug charge, both Martin’s and Sheridan’s initial presentencing reports (“PSR”) set

their base offense level at 34, calculated using the aggregate drug weight of all the

methamphetamine found during the Lake Street search, which was “just over a thousand grams of

methamphetamine.” Martin objected to the attribution of all the methamphetamine to him as

relevant conduct, alleging that his base offense level should reflect only the amount he was

convicted of possessing, which was less than 500 grams according to the jury’s special verdict. In

finding Martin and Sheridan to have “jointly undertaken criminal activity,” the district court agreed

with the government and probation office that all the methamphetamine found during the search

of the Lake Street house constituted “relevant conduct” as to both defendants, thereby justifying a

base offense level of 34.

         Martin received a two-level enhancement due to the court’s finding that he maintained a

premises—the Lake Street house—for the purposes of distribution, bringing his total offense level

to 36.    A total offense level of 36 and Martin’s criminal history resulted in a guideline

imprisonment range of 210 to 262 months. The district court adopted the PSR and imposed a

within-guidelines term of imprisonment of 220 months as to the drug charge plus the mandatory

60 months for the firearm charge, totaling 280 months.

         As to Sheridan, a total offense level of 34 and his criminal history resulted in a guideline

imprisonment range of 188 to 235 months. The district court adopted Sheridan’s PSR without

objection or change and imposed a within-guidelines term of imprisonment of 208 months for the


                                                 -3-
Case Nos. 21-4019/4081, United States v. Martin, et al.


drug charge plus the mandatory 60 months for the firearm charge, totaling 268 months. Both

defendants timely appealed, Martin from his sentence and Sheridan from his conviction.

                                         II. ANALYSIS

A. Justin Martin

       Martin challenges the reasonableness of his sentence due to the district court’s use of

“acquitted conduct” to enhance his offense level beyond what the jury’s special verdict would

support. Martin correctly notes that, had the district court considered only the amount of drugs he

was convicted of possessing, his guidelines range would have been calculated from a base offense

level of 24, rather than 34, resulting in a significantly lower sentence. According to Martin,

consideration of all the drugs skewed the district court’s guideline range calculation, and this

acquitted conduct is an impermissible factor, so his sentence is both procedurally and substantively

unreasonable. Because, as Martin concedes, this argument is foreclosed by Sixth Circuit and

Supreme Court precedent, we affirm.

       We review the reasonableness of a defendant’s sentence for abuse of discretion. United

States v. Carter, 510 F.3d 593, 600 (6th Cir. 2007) (citing Gall v. United States, 552 U.S. 38, 46

(2007)). “A district court's decision on the amount of [drugs] a defendant is to be held accountable

for is a finding of fact which must be accepted by a court of appeals unless clearly erroneous.”

United States v. Walton, 908 F.2d 1289, 1300–01 (6th Cir. 1990). We can appreciate Martin’s

concerns about sentencing a defendant based on “the maximum quantity of drugs that can plausibly

be found,” as opposed to the quantity a defendant is “more likely than not actually responsible

for,” Walton, 908 F.2d at 1302 (emphasis in original). We mitigated this concern by raising the

burden of proof to the preponderance of evidence when such a fact is “crucial to the determination

of a defendant’s guidelines base offense level”—as is the case for Martin. See id.; see also United


                                               -4-
Case Nos. 21-4019/4081, United States v. Martin, et al.


States v. Jones, 829 F.3d 476, 477 (6th Cir. 2016) (specifically applying the preponderance of the

evidence standard to facts considered for a within-guidelines sentence).

        As discussed, the jury specially convicted Martin of possession of less than 500 grams of

methamphetamine.      In finding that the methamphetamine in the other rooms of his house

constituted “relevant conduct,” Martin’s sentence was fashioned according to a sentencing

guidelines range that factored in all the methamphetamine recovered from the Lake Street house.

Determining a defendant’s “relevant conduct” is part and parcel with a district court’s sentencing

guidelines calculation, which goes to a sentence’s procedural reasonableness. See United States

v. Angel, 576 F.3d 318, 320 (6th Cir. 2009). So long as the relevant conduct is supported by a

preponderance of the evidence and the ultimate sentence does not exceed the statutory maximum,

an enhancement based on such conduct is allowed. United States v. White, 551 F.3d 381, 384–85

(6th Cir. 2008) (en banc). And so long as the subsequent sentence is at or below the “statutory

ceiling” as defined by the jury’s verdict, consideration of relevant conduct does not abridge the

right to jury trial. United States v. Benson, 591 F.3d 491, 503 (6th Cir. 2010) (quoting White, 551

F.3d at 385).

        We cannot say the district court’s attribution of all the methamphetamine discovered at the

Lake Street house to both Martin and Sheridan is clearly erroneous. Martin does not challenge his

possession of the Lake Street house, nor that the house was “maintain[ed] for the purposes of

distributi[on].”   He also submits that the southeast bedroom belonged to Sheridan.           Law

enforcement discovered Martin’s personal information alongside methamphetamine, a drug scale,

and firearms in what Martin agrees is his bedroom, which alone supports the jury’s verdict.

Because Martin’s wallet and driver’s license were found in another bedroom in Martin’s house

that contained over 900 grams of methamphetamine, as well as other cash and firearms scattered


                                               -5-
Case Nos. 21-4019/4081, United States v. Martin, et al.


around the rest of his house, the district court reasonably concluded that Martin and Sheridan were

jointly trafficking drugs. In so finding, the district court reasonably attributed all the jointly

trafficked methamphetamine to both defendants during sentencing, and doing so does not

constitute clear error. Martin’s resulting enhanced sentence—280 months—is below the statutory

maximum penalty established by the jury’s verdict—480 months—so his sentence is procedurally

reasonable and therefore not an abuse of discretion. See White, 551 F.3d at 384–85.

       As we have held before, “[i]n the absence of an inconsistent decision of the Supreme Court,

this panel will not overrule the court’s precedent upholding the application of the preponderance

standard” to factual findings supporting sentencing enhancements. Jones, 829 F.3d at 477. As

such, we affirm Martin’s sentence.

B. Brandon Sheridan

       Sheridan avers that the evidence presented by the government is insufficient to support a

finding that he possessed either firearms or methamphetamine and is therefore insufficient to

support his conviction. We review such a challenge de novo. United States v. Robinson, 813 F.3d

251, 255 (6th Cir. 2016). We reverse a conviction only if, viewing the facts in the light most

favorable to the prosecution, no rational trier of fact could find guilt beyond a reasonable doubt.

United States v. Hill, 167 F.3d 1055 (6th Cir. 1999).

       1. Possession

       Both of the statutes underlying Sheridan’s conviction require possession, either of a

firearm, see 18 U.S.C. § 924(a)(1)(C), or a controlled substance, see 21 U.S.C. § 841(a)(1).

Possession can be actual or constructive, including joint possession over the same premises or

contraband. United States v. Hall, 20 F.4th 1085, 1106 (6th Cir. 2022). Constructive possession,

at issue for Sheridan, requires that the evidence “indicate ‘ownership, dominion, or control over


                                               -6-
Case Nos. 21-4019/4081, United States v. Martin, et al.


the contraband itself or the premises . . . in which the contraband is concealed.’” United States v.

White, 932 F.2d 588, 589 (6th Cir. 1991) (quoting United States v. Gordon, 700 F.2d 215, 217 (5th

Cir. 1983) (citations omitted)). “A jury is entitled to infer that a person exercises constructive

possession over items found in his home.” United States v. Hill, 142 F.3d 305, 312 (6th Cir. 1998)

(cleaned up). Put differently, constructive possession of a premises is sufficient to establish

constructive possession of the items inside. See United States v. Kincaide, 145 F.3d 771, 782 (6th

Cir. 1998) (specifically referring to firearms). Per a related sentencing guideline, a “premises” is

defined as “a building, room, or enclosure.” USSG § 2D1.1 cmt. n. 17. Regarding drugs, while

physical proximity to or mere presence in an area near drugs is not sufficient, id., minimal

evidence, including circumstantial evidence alone, can support a criminal conviction. United

States v. Walker, 734 F.3d 451, 456 (6th Cir. 2013).

       Law enforcement found Sheridan in a bedroom that contained more than 500 grams of

methamphetamine, multiple loaded firearms, $6,000 cash, his driver’s license, and a credit union

card in his name registered to the Lake Street house. Put together, Sheridan’s presence in and

unlimited access to the southeast bedroom, the bank accounts in his name tied to the Lake Street

house, and Martin’s assertion that the southeast bedroom was Sheridan’s indicate Sheridan’s

“ownership, dominion, or control over” the southeast bedroom. See White, 932 F.2d at 589. The

evidence could reasonably suggest much more than Sheridan’s mere access to the contraband, and

it “need not exclude every possible hypothesis except that of guilt.” United States v. Jordan,

544 F.3d 656, 670 (6th Cir. 2008) (citations omitted). At a minimum, therefore, a reasonable juror

could find that Sheridan constructively possessed the southeast bedroom, and therefore the items




                                               -7-
Case Nos. 21-4019/4081, United States v. Martin, et al.


within, which suffices for his conviction regardless of possession over the rest of the house and its

contraband.1

         That neither the drugs nor the firearms were found on his person is not dispositive. Indeed,

to find otherwise would collapse the well-established demarcation between actual and constructive

possession. See United States v. Barnett, 398 F.3d 516, 519 (6th Cir. 2005) (“The law recognizes

two kinds of possession, actual possession and constructive possession. Either one of these, if

proved by the Government, is enough to convict.”). Further, Sheridan points to Martin’s joint

occupancy of, and Martin’s family’s presence in, the Lake Street house as negating his own

possession over the drugs and firearms found inside.                     What this argument misses is that

constructive joint possession allows for multiple people to possess the same residence, and

therefore contraband, at the same time. United States v. Craven, 478 F.2d 1329, 1333 (holding

that “[p]ossession . . . need not be exclusive”); United States v. Wheaton, 517 F.3d 350, 367 (6th

Cir. 2008) (allowing joint possession of a firearm). Martin wordlessly acknowledges that such

joint constructive possession applies to him and Sheridan: he concedes his possession of the Lake

Street house and that the House was “maintain[ed] for the purposes of distributi[on],” and asserts

that the southeast bedroom belonged to Sheridan. See Martin Appellant Br. 8, 9, 14. As such, the

evidence could support a finding of joint constructive possession over the entire Lake Street house,

and therefore all of the contraband, or possession over just the southeast bedroom and its contents.

Either is sufficient.




1
  This is not to say that no reasonable juror could find that Sheridan constructively possessed the entire house. This
is just to say that finding is not required based on the contraband found in the southeast bedroom.

                                                         -8-
Case Nos. 21-4019/4081, United States v. Martin, et al.


       2. Other Elements

       Having identified evidence sufficient for a reasonable juror to find Sheridan possessed both

firearms and drugs—the challenged aspect of his conviction—we move on to briefly discuss the

other elements of each crime. The firearm(s) possessed must be used “in furtherance of” a drug

trafficking crime, understood to mean advancing, promoting, or facilitating the crime. United

States v. Mackey, 265 F.3d 457, 460–61 (6th Cir. 2001). This requires a “specific nexus between

the [firearm] and the crime charged,” considering whether the firearm was loaded, the type of drug

activity conducted, and the firearm’s location, including if the firearm was “quickly and easily

available for use,” id., such as to defend drugs from or deter theft, United States v. Couch, 367

F.3d 557, 561 (6th Cir. 2004). To sustain an § 841(a)(1) conviction, the drugs must be possessed

“with the intent to distribute,” which can be found through circumstantial evidence such as a large

quantity. See United States v. Garth, 965 F.3d 493, 496 (6th Cir. 2020) (citing United States v.

Vincent, 20 F.3d 229, 233 (6th Cir. 1994)).

       Given the intersecting nature of these statutes, the evidence is similarly overlapping.

Relevantly, the southeast bedroom contained loaded firearms; close to 1,000 grams of

methamphetamine, valued at $40,000; and $6,000 cash. These pieces of evidence reasonably

support both the “intent to distribute” and “in furtherance of” elements. As to “intent to distribute,”

this quantity of methamphetamine is consistent with “distribution quantities,” from which intent

to distribute can be inferred. See Garth, 965 F.3d at 496. Similarly, “large sums of cash are

indicative of the drug trade.” United States v. Brooks, 594 F.3d 488, 495 (6th Cir. 2010). Outside

of the southeast bedroom, the house contained “miscellaneous security cameras,” which has been

found to be consistent with drug trafficking. Lastly, firearms are a recognized drug-trafficking

tool. Wheaton, 517 F.3d at 350. Based on this evidence, drawing all inferences in favor of the


                                                 -9-
Case Nos. 21-4019/4081, United States v. Martin, et al.


jury’s verdict, we cannot say that no rational trier of fact could find Sheridan guilty of possession

with the intent to distribute.

        Having evaluated his drug trafficking conviction, upon which the firearm possession

charge is premised, the next question is if the firearms were possessed “in furtherance of” that

offense. Assuming based on the above that Sheridan constructively possessed at least one firearm,

a reasonable juror could find as such. The corollary firearm sentencing enhancement for drug

trafficking convictions instructs that “[i]f the government establishes that the defendant possessed

a weapon, a presumption arises that the weapon was connected to the offense.” Wheaton, 517 F.3d

at 367 (internal quotation marks omitted). A juror could reasonably conclude that Sheridan

possessed the loaded and easily accessible firearms to facilitate the drug trafficking activities

occurring in the same residence, such as to provide defense or deterrence. See Mackey, 265 F.3d

at 460–61; Couch, 367 F.3d at 561. Sheridan’s argument that the firearms belong to Martin is

insufficient to overcome the evidence that connects the firearms to the distribution quantity of

drugs and cash in the southeast bedroom.

        While the evidence presented at trial may not “exclude every possible hypothesis except

that of guilt,” Jordan, 544 F.3d at 670, a rational trier of fact could find Sheridan guilty of

possession of methamphetamine with the intent to distribute and possession of a firearm in

furtherance of said distribution. Therefore, we affirm Sheridan’s conviction.

                                       III. CONCLUSION

        For the foregoing reasons, we affirm Martin’s sentence and Sheridan’s conviction.




                                               - 10 -